DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/26/2022, 04/25/2022, 04/20/2021, and 03/04/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. 10853897 in view of in view of McCartney (U.S. 20160078781).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. 10853897 with obvious wording variations.
Instant Application
U.S. 10853897
 A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity, and wherein: 



the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.
A system for preempting pre-identified agreement violation-related behavior(s) of person(s) under an agreement defining one or more permissible activity(ies) and/or one or more prohibited activity(ies), the system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, behavior(s) of the person and context(s) associated with the behavior(s) of the person; 
assess, evaluate, and predict a risk of a future occurrence(s) of a pre-identified agreement violation-related behavior(s) and associated context(s) by the person; and facilitate one or more pre-identified actions and/or activities to preempt and/or lower the risk of a future occurrence(s) of the pre-identified agreement violation-related behavior(s) by the person before a violation of the agreement occurs; wherein the system is configured to determine, project, or predict a current or future context of the person at a location by analyzing and linking real-time data and historical data for the person, the real-time and historical data including the location of the person, context of the person at the location, behavior patterns, travel patterns, health data, and risk calculations; and/or wherein the system is configured to allow the persons to confirm knowing agreement to progress to a certain level of interaction or activity by satisfying one or more predetermined conditions including a comparison of acceptable and nonacceptable conditions in profiles of the persons, and wherein the system is configured to: automatically and/or dynamically create a condition based on specific situational data when the profile(s) of the person(s) does not adequately address a particular condition or when profile elements conflict, and thereafter provide an alert to the person(s) indicating that the system created the condition for which acceptance, rejection, or revision is required from the person(s); and/or weight individual parameters within the profile of the person and make a recommendation based on a highest weighted parameter, set of parameters, or combination of various weighted parameters, and allow the person to override the system recommendation with an online, verbal, written, or other authorized voucher from a pre-identified third party.


The claims are identical except for the bolded limitation. 
In analogous art, McCartney discloses the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. 10853897 by McCartney for purpose of helping large numbers of people to modify their behaviors. 
Claims 1 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. 10497242 in view of in view of McCartney (U.S. 20160078781).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. 10497242 with obvious wording variations.
Instant Application
U.S. 10497242
 A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity, and wherein: 



the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.
1. A system for monitoring for and preempting pre-identified restriction violation-related behavior(s) of a person(s) under restriction, the system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, behavior(s) of the person under restriction and context(s) associated with the behavior(s) of the person under restriction; 
assess, evaluate, and predict a risk of a future occurrence(s) of a pre-identified restriction violation-related behavior(s) and associated context(s) by the person; and facilitate one or more pre-identified actions and/or activities to preempt and/or lower the risk of a future occurrence(s) of the pre-identified restriction violation-related behavior(s) by the person under restriction before a violation occurs; wherein the system is configured to restrict and condition access to data for the person under restriction collected by the plurality of different devices, sensors, sensor arrays, and/or communications networks based on a user's selection of location-based data from a plurality of options presented by the system for selection, the plurality of options including the location-based data and one or more other options that are selectable by the user, whereby the user is the person under restriction, another person, and/or an accessor; wherein: the system is configured to determine at least one historical location and at least one historical context of the at least one determined historical location; the system is configured to, in connection with the determining the at least one historical location and the at least one historical context: determine the at least one historical location based on data obtained through at least one location sensor; and determine the at least one historical context based on data obtained through the at least one location sensor and/or at least one different sensor; the system is further configured to: receive a request for access by the user to data for the person under restriction obtained through the plurality of different devices, sensors, sensor arrays, and/or communications network; present one or more queries or qualifiers to prompt the user to select at least one of the plurality of options in response to the one or more queries or qualifiers; present the plurality of options for selection by the user, the plurality of options including the location-based data and the one or more other options, the location-based data including data based on the determined at least one historical location and the determined at least one historical context, wherein the system is configured to include the location-based data in the at least one of the plurality of options based on a consistency between (a) the one or more queries or qualifiers and (b) the determined at least one historical location and the determined at least one historical context; and allow the requested access by the user to the data for the person under restriction based on the user's selection of at least one of the plurality of options including the location-based data.


The claims are identical except for the bolded limitation.
In analogous art, McCartney discloses the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. 10497242 by McCartney for purpose of helping large numbers of people to modify their behaviors. 
Claims 1 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. 10477342 in view of in view of McCartney (U.S. 20160078781).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. 10477342 with obvious wording variations.
Instant Application
U.S. 10477342
 A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity, and wherein: 



the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.
. A system for monitoring for and preempting pre-identified behavior(s) of one or more pre-identified persons, the system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, behavior(s) of at least one of the one or more pre-identified persons and context(s) associated with the behavior(s) of the at least one of the one or more pre-identified persons; assess, evaluate, and predict a risk of a future occurrence(s) of a pre-identified addiction-related behavior(s) and associated context(s) by the at least one of the one or more pre-identified persons; and facilitate one or more pre-identified actions and/or activities to preempt and/or lower the risk of a future occurrence(s) of the pre-identified addiction-related behavior(s) by the at least one of the one or more pre-identified persons; whereby the system is configured such that the plurality of measurements/readings are taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks without requiring the at least one of the one or more pre-identified persons to take the plurality of measurements/readings; and/or whereby the system is configured to predict the risk of a future occurrence of the pre-identified addiction-related behavior(s) and associated context(s) by the at least one of the one or more pre-identified persons without requiring the at least one of the one or more pre-identified persons to actively participate in predicting the risk of future relapse; wherein the system is configured to determine whether any of one or more addiction triggers predetermined in the system are active or present by comparing one or more settings for the at least one of the one or more pre-identified persons with data collected from one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks without requiring the at least one of the one or more pre-identified persons to actively participate in the data collection process by the one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks; and wherein the one or more settings for the at least one of the one or more pre-identified persons include one or more of blood pressure, heart rate, skin temperature, body temperature, respiratory rate, perspiration, weight, exercise schedule, external temperature, noise levels/loudness, and/or noise types/frequency(ies); and/or wherein the plurality of different devices, sensors, sensor arrays, and/or communications networks comprise one or more biometric, environmental, and/or behavioral sensors that provide biometric, environmental, and/or behavioral data for the at least one of the one or more pre-identified persons usable by the system in determining whether any of the one or more addiction triggers predetermined in the system are active or present before a relapse by the at least one of the one or more pre-identified persons in partaking and/or exposure to the addiction and/or without requiring the at least one of the one or more pre-identified persons to actively participate in the collection process of the biometric, environmental, and/or behavioral data by the one or more biometric, environmental, and/or behavioral sensors; and wherein the system is configured to receive and process feedback and to adjust the plurality of different devices, sensors, sensor arrays, and/or communications networks including modifying one or more of the settings and increasing or decreasing a frequency of data collection in response to the feedback including actions, contexts, and behaviors of the at least one of the one or more pre-identified persons associated with the data.


The claims are identical except for the bolded limitation. 
In analogous art, McCartney discloses the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. 10477342 by McCartney for purpose of helping large numbers of people to modify their behaviors. 
Claims 1 and 34-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims 22-40 of Co-Pending Application 17/104136 in view of McCartney (U.S. 20160078781).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-Pending Application 17/104136 with obvious wording variations.
Instant Application
Co-Pending Application 17/104136
A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity, and wherein: 



the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.
24. (Currently Amended) A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, behavior(s) of at least one person under quarantine and:(a) context(s) associated with the behavior(s) of the at least one person under quarantine; or (b) location and the context(s) associated with the behavior(s) of the at least one person under quarantine; 
assess, evaluate, and predict a risk of a future quarantine violation by the at least one person under quarantine in relation to the behavior(s) of the at least one person under quarantine and the context(s) associated with the behavior(s) of the at least one person under quarantine; and facilitate one or more actions and/or activities to preempt and/or lower the risk of a future quarantine violation by the at least one person under quarantine before a quarantine violation occurs; wherein: the system is configured to define at least first and second different and/or tiered quarantine areas; the first quarantine area defines one or more first permissible activity(ies) and/or one or more first prohibited activity(ies) for a first group of one or more persons under quarantine; the second quarantine area defines one or more second permissible activity(ies) and/or one or more second prohibited activity(ies) for a second group of one or more persons under quarantine; and at least one of the first permissible activity(ies) and/or at least one of the first prohibited activity(ies) defined by the first quarantine area is different than the 3corresponding second permissible activity(ies) and/or second prohibited activity(ies) defined by the second quarantine area.

The claims are identical except for the bolded limitation photographing an image. 
In analogous art, McCartney discloses the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Co-Pending Application 17/104136 by McCartney for purpose of helping large numbers of people to modify their behaviors. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims 1-46 of Co-Pending Application 17/541707 in view of McCartney (U.S. 20160078781).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-Pending Application 17/541707 with obvious wording variations.
Instant Application
Co-Pending Application 17/541707
A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity, and wherein: 


the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.
1. A system comprising a plurality of devices, sensors, and communication network(s), the system configured determine, through a plurality of measurements/readings taken by the plurality of devices, sensors, and communication network(s), underlying root cause(s) and motivation(s) of behavior(s) of at least one asset of a first group of one or more assets and (a) context(s) associated with the behavior(s) of the at least one asset; or (b) location and the context(s) associated with the behavior(s) of the at least one asset; 

analyze the measurements/readings, the underlying root cause(s) and motivation(s) of the behavior(s) of the at least one asset, and (a) the context(s) associated with the behavior(s) of the at least one asset or (b) the location and the context(s) associated with the behavior(s) of the at least one asset at the location, to thereby determine risk(s) associated with the behavior(s) of the at least one asset relative to their impact(s) on behavior(s) and associated motivation(s) by a second group of one or more assets that are not part of the first group of one or more assets; and facilitate one or more actions to lower the risk of negative impact(s) of behavior(s) of the first group of one or more assets on the second group of one or more assets when compared to one or more threshold(s).

The claims are identical except for the bolded limitation. 
In analogous art, McCartney discloses the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward; and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Co-Pending Application 17/541707 by McCartney for purpose of helping large numbers of people to modify their behaviors. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-19, 22-23, 29 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCartney (U.S. 20160078781).
For claim 1, McCartney discloses a system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs, behavior(s) of at least one entity and context(s) associated with the behavior(s) of the at least one entity (at least [0017], [0019], [0037].  The present invention also can address the shortcoming in the prior art related to the reliability of the entered data on a positive behavior, depending on the means used to enter that data. The present invention can set the “weighting” or amount of the reward for a particular positive behavior depending on how the behavior is measured. For instance, manual entry of data on a positive behavior may be the least weighted means of entering data on a positive behavior, while a means of data entry that is measured by a device that does not synchronize or share data with the inventive system is weighted more strongly. Data on positive behaviors that is directly measured with a device that shares data with the inventive system is most heavily weighted. By way of example, without limiting the foregoing, for dietary intake, manual data entry would be given the least weighting; submitting pictures of a meal or receipts for groceries, or scanning the barcode of an item, will be given relatively more weighting, and data from a swallow/chew wearable device that can directly share data with the inventive system will be weighted most heavily. Another example of weighting of rewards levels for positive behaviors based on the means of data entry includes, for the case of exercise, manual entry of data; a pedometer or other motion-tracking wearable or portable device that is not capable of synchronization, and a pedometer or other motion-tracking wearable or portable device that is capable of synchronization with the present invention. Other examples may include glucometers, heart rate monitors, respiratory monitors, breathalyzers and other blood-alcohol content monitors, and more.), and wherein
the system is further configured to dynamically and adaptively determine a reward for incentivizing behavior and/or context of the at least one entity and facilitate redemption of the reward (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.); and/or the system is further configured to dynamically and adaptively determine a disincentive for disincentivizing behavior and/or context of the at least one entity and facilitate redemption of the disincentive.  
For claim 13, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively: determine a reward for incentivizing at least one positive trigger associated with behavior of the at least one entity; and facilitate redemption of the reward to thereby incentivize and encourage the behavior of the at least one entity (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)  
 For claim 14, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the at least one positive trigger comprises one or more of an aspiration trigger, a goal trigger, a happiness trigger, or other positive trigger associated with the behavior to be incentivized and encouraged by the system (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)  
For claim 15, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the at least one entity comprises one or more of a person, a robot, an artificial intelligence, an animal, a virtual agent, a corporation, a business entity, a nation, a network, and/or a governmental entity (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.)
For claim 16, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the incentivized behavior and/or context includes one or more of a sustained behavior, an improved behavior, an environmental context change, and/or a change of circumstances of the at least one entity; and/or the disincentivized behavior and/or context includes one or more of a discouraged behavior, an environmental context change, and/or a change of circumstances of the at least one entity (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.)  
For claim 17, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the system is configured to use blockchain or other distributed ledger technology to track, manage, and redeem reward(s) and/or disincentive(s) (Please Fig. 1-4 and [0052].) 
For claim 18, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively determine a new reward for incentivizing behavior and/or context of the at least one entity, which said new reward is not predetermined, predefined, or fixed in the system; and/or the system is configured to dynamically and adaptively determine a new disincentive for disincentivizing behavior and/or context of the at least one entity, which said new disincentive is not predetermined, predefined, or fixed in the system (at least [0039].   The inventive method may, in an embodiment of the invention that has been found advantageous, further comprise the step of adjusting 166 the levels of rewards 188 to additionally incentivize the user to complete positive health choices 186 toward said desired alternative behavior 185.)
For claim 19, McCartney discloses the system of claim 18.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively determine a reward that is predetermined, predefined, or fixed in the system for incentivizing behavior and/or context of the at least one entity; and/or 11617334-000002-US-CPH the system is configured to dynamically and adaptively determine a disincentive that is predetermined, predefined, or fixed in the system for disincentivizing behavior and/or context of the at least one entity (at least [0017]. The present invention can set the “weighting” or amount of the reward for a particular positive behavior depending on how the behavior is measured. )
For claim 22, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively determine the reward and/or the disincentive without requiring manual human intervention to create, define, manage, and administer the reward and/or the disincentive by using one or more of machine learning, a neural network, a quantum network, and an artificial intelligence (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)  
For claim 23, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively determine rewards and/or disincentives by adapting types and levels of the rewards and/or the disincentives to the behavior(s) and associated context(s) of the at least one entity (at least [0036].  The inventive method further comprises the system 400 allowing the user to choose the specific form of the rewards 188, by sending 150 a plurality of reward types 192 to the user device 410, and receiving 152 from the user device 410 a plurality of the user's selections of reward types 192.)  
For claim 29, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses the context(s) associated with the behavior(s) of the at least one entity includes a physical and/or virtual location of the at least one entity and a context of the at least one entity at the virtual and/or physical location (at least [0037].  Gathering 160 information 180 on the user's behaviors 185 and completion of positive health choices 186 may include gathering data on the user's behaviors 185 from partner applications, from social media 430, and/or from user devices 410 that are capable of sensing and recording information 180 relevant to health and positive health choices 186. Such user devices 410 include but are not limited to smartphones and other mobile user devices 410 that can sense and track information 180 including but not limited to location, velocity, steps taken, biometric measures such as heartrate, blood oxygenation, chemical or other analysis of breath exhalations, and more.)
For claim 33, McCartney discloses the system of claim 1.  Furthermore, McCartney discloses wherein the system is configured to determine customized rewards and customized disincentives tailored to the behavior and/or associated context(s) by the at least one entity (at least [0039].  Adjusting 166 the levels of reward 188 can be used to offer the user greater incentive to make a positive health choice 186, or may be used to decrease the incentive of a positive health choice 186 if the level of reward 188 appears to be higher than required to incentivize the user to choose the particular positive health choice 186.) 
For claims 34-35, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Flippen et al. (U.S. 20180166176).
For claim 2, McCartney does not disclose the system of claim 1, wherein the system is configured to assess, evaluate, and predict a risk of a future occurrence(s) of a behavior(s) and associated context(s) by the at least one entity, and wherein: the system is configured to dynamically and adaptively determine the reward to incentivize behavior and/or context that lowers the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; and/or the system is configured to dynamically and adaptively determine the disincentive to disincentivize behavior and/or context that increases the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; or  
	In the same field of endeavor, Flippen et al. disclose wherein the system is configured to assess, evaluate, and predict a risk of a future occurrence(s) of a behavior(s) and associated context(s) by the at least one entity, and wherein: the system is configured to dynamically and adaptively determine the reward to incentivize behavior and/or context that lowers the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; and/or the system is configured to dynamically and adaptively determine the disincentive to disincentivize behavior and/or context that increases the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs (at least [0071].    The network profile may identify risks and provide recommendations to the user to augment risk reduction. When risks have been reduced, the system may provide rewards and incentives to encourage healthy behavior patterns.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Flippen et al. for purpose of providing rewards and incentives to encourage healthy behavior patterns.
For claim 3, the combination of McCartney and Flippen et al. disclose the system of claim 2.  Furthermore, McCartney discloses the system is configured to dynamically and adaptively determine the reward type, level, and amount based upon how, where, and by how much the risk was reduced by the incentivized behavior and/or context; and/or the system is configured to dynamically and adaptively determine the disincentive type, level, and amount based upon how, where, and by how much the risk was increased by the disincentivized behavior and/or context (at least [0014], [0032] and [0039].  It has been found advantageous to have the inventive method 100 further factor in the results of the monitoring 162 of the user's completion of positive health choices 186 toward said desired alternative behavior 185, in order to efficiently ascribe 140 levels of rewards 188 appropriate to reinforce a positive health choice 186. The inventive method may, in an embodiment of the invention that has been found advantageous, further comprise the step of adjusting 166 the levels of rewards 188 to additionally incentivize the user to complete positive health choices 186 toward said desired alternative behavior 185.) 
For claim 4, the combination of McCartney and Flippen et al. disclose the system of claim 2.  Furthermore, McCartney discloses the system is configured to dynamically monitor for and detect the incentivized behavior and/or context that reduces the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; and/or the system is configured to dynamically monitor for and detect the disincentivized behavior and/or context that increases the risk of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs (at least [0039].   Adjusting 166 the levels of reward 188 can be used to offer the user greater incentive to make a positive health choice 186, or may be used to decrease the incentive of a positive health choice 186 if the level of reward 188 appears to be higher than required to incentivize the user to choose the particular positive health choice 186.) 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Flippen et al. (U.S. 20180166176) and further in view of Aimone et al. (U.S. 20140347265).
For claim 5, the combination of McCartney and Flippen et al. disclose the system of claim 2.  Furthermore, McCartney discloses to determine a reward for incentivizing behavior and/or context that eliminates or reduces the at least one trigger; and facilitate redemption of the reward (at least [0028].  The present subject matter discloses systems and methods for incentivizing healthy behavioral changes with evidence-based techniques and tangible rewards, by modifying behavior in a user from an unhealthy behavior to a desired alternative behavior, incentivized with tangible rewards for incremental behavioral modifications.   The inventive systems and methods of health promotion use tangible rewards, which may be monetary or may be awards-points or loyalty points, including but not limited to frequent-flier miles, credit-card reward system points, or store loyalty points; furthermore, such rewards may be distributed to users as cash transfers, checks, electronic funds transfer, account credits applied to credit cards or other accounts, or distributed in other forms.)  However, the combination of McCartney and Flippen et al. do not disclose wherein the system is configured to: determine whether at least one trigger indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one entity is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs.
	In the same field of endeavor, Aimone et al. disclose to determine whether at least one trigger indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one entity is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs (at least [0177][0178], [0183], [0187], [0194], [0207] and [0260].   A law enforcement officer may pull over a speeding vehicle. The driver inside is stubborn and refuses to acquiesce. As tensions rise, sensors inside the officer's wearable computing device recognize his emotional response and warn him that he is in danger of changing his Brain State.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Aimone et al. for purpose of determinning a strategy to help the person deal with these situations.
For claim 6, the combination of McCartney and Flippen et al. do not disclose wherein the system is configured to: determine whether at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one entity is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs; determine a reward for incentivizing behavior and/or context that eliminates or reduces the at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger; and facilitate redemption of the reward.  
In the same field of endeavor, Aimone et al. disclose to determine whether at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one entity is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs (at least [0177][0178], [0183], [0187], [0194], [0207] and [0260].   A law enforcement officer may pull over a speeding vehicle. The driver inside is stubborn and refuses to acquiesce. As tensions rise, sensors inside the officer's wearable computing device recognize his emotional response and warn him that he is in danger of changing his Brain State.); determine a reward for incentivizing behavior and/or context that eliminates or reduces the at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger; and facilitate redemption of the reward (at least [0110] and [0260].  The wearable computing device could be configured to determine particular brain states of the user and then reward the user for achieving this state by displaying an indication on the display, or encourage the user to achieve the desired brain state with other messages or indications on the display.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Aimone et al. for purpose of determining a strategy to help the person deal with these situations.
Claims 7-12 and 21a are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Aimone et al. (U.S. 20140347265).
For claim 7, the combination of McCartney does not disclose the system of claim 1, wherein the system is configured to assess, evaluate, and predict a likelihood of a future occurrence(s) of a behavior(s) and associated context(s) by the at least one entity, and wherein: the system is configured to dynamically and adaptively determine the reward to incentivize behavior and/or context that increases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; and/or the system is configured to dynamically and adaptively determine the disincentive to disincentivize behavior and/or context that decreases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs.  
In the same field of endeavor, Aimone et al. disclose to assess, evaluate, and predict a likelihood of a future occurrence(s) of a behavior(s) and associated context(s) by the at least one entity, and wherein: the system is configured to dynamically and adaptively determine the reward to incentivize behavior and/or context that increases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs (at least [0177][0178], [0183], [0187], [0194], [0207] and [0260].   A law enforcement officer may pull over a speeding vehicle. The driver inside is stubborn and refuses to acquiesce. As tensions rise, sensors inside the officer's wearable computing device recognize his emotional response and warn him that he is in danger of changing his Brain State.); and/or the system is configured to dynamically and adaptively determine the disincentive to disincentivize behavior and/or context that decreases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs (at least [0110] and [0260].  The wearable computing device could be configured to determine particular brain states of the user and then reward the user for achieving this state by displaying an indication on the display, or encourage the user to achieve the desired brain state with other messages or indications on the display.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Aimone et al. for purpose of determining a strategy to help the person deal with these situations.
For claim 8, the combination McCartney and Aimone et al. disclose the system of claim 7.  Furthermore, McCartney disclose the system is configured to dynamically and adaptively determine the reward type, level, and amount based upon how, where, and by how much the likelihood was increased by the incentivized behavior and/or context; and/or the system is configured to dynamically and adaptively determine the disincentive type, level, and amount based upon how, where, and by how much the likelihood was decreased by the disincentivized behavior and/or context (at least [0039].  Adjusting 166 the levels of reward 188 can be used to offer the user greater incentive to make a positive health choice 186, or may be used to decrease the incentive of a positive health choice 186 if the level of reward 188 appears to be higher than required to incentivize the user to choose the particular positive health choice 186.)
For claim 9, the combination McCartney and Aimone et al. disclose the system of claim 7.  Furthermore, McCartney disclose the system is configured to dynamically monitor for and detect the incentivized behavior and/or context that increases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs; and/or the system is configured to dynamically monitor for and detect the disincentivized behavior and/or context that decreases the likelihood of a future occurrence(s) of the behavior(s) by the at least one entity before the behavior(s) occurs (at least [0039].  Adjusting 166 the levels of reward 188 can be used to offer the user greater incentive to make a positive health choice 186, or may be used to decrease the incentive of a positive health choice 186 if the level of reward 188 appears to be higher than required to incentivize the user to choose the particular positive health choice 186.) 
For claim 10, the combination McCartney and Aimone et al. disclose the system of claim 7.  Furthermore, Aimone et al. disclose the wherein the system is configured to: determine whether at least one trigger indicative of a likelihood of a future occurrence(s) of the behavior(s) by the at least one entity is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs (at least [0177][0178], [0183], [0187], [0194], [0207] and [0260].   A law enforcement officer may pull over a speeding vehicle. The driver inside is stubborn and refuses to acquiesce. As tensions rise, sensors inside the officer's wearable computing device recognize his emotional response and warn him that he is in danger of changing his Brain State.); determine a reward for incentivizing behavior and/or context that produces or increases the at least one trigger; and facilitate redemption of the reward (at least [0110] and [0260].  The wearable computing device could be configured to determine particular brain states of the user and then reward the user for achieving this state by displaying an indication on the display, or encourage the user to achieve the desired brain state with other messages or indications on the display.)  
For claim 11, the combination of McCartney does not disclose the system of claim 1, system of claim 1, wherein the system is configured to: determine whether at least one trigger is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs; determine a reward for incentivizing behavior and/or context that caused or created the at least one trigger to be active or present; and facilitate redemption of the reward.  
In the same field of endeavor, Aimone et al. disclose the system is configured to: determine whether at least one trigger is active or present based on the behavior(s) of the at least one entity and the context(s) associated with the behavior(s) of the at least one entity, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks and/or inferred through information from system inputs; determine a reward for incentivizing behavior and/or context that caused or created the at least one trigger to be active or present; and facilitate redemption of the reward   (at least [0110] and [0260].  The wearable computing device may track his progress and offer him incentives and rewards by brainwave-reading applications on the wearable computing device monitoring his mental state for positive and negative emotional signals.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Aimone et al. for purpose of determining a strategy to help the person deal with these situations.
For claim 12, the combination McCartney and Aimone et al. disclose the system of claim 10.  Furthermore, Aimone et al. disclose wherein the at least one trigger comprises at least one positive trigger including one or more of an aspiration trigger, a goal trigger, a happiness trigger, or other positive trigger associated with behavior to be incentivized and encouraged by the system (at least [0110] and [0260]-[0068].  The wearable computing device may track his progress and offer him incentives and rewards by brainwave-reading applications on the wearable computing device monitoring his mental state for positive and negative emotional signals.)
21. The system of claim 1, wherein the system is configured to dynamically and adaptively determine the reward and/or the disincentive by using one or more of machine learning, a neural network, a quantum network, and/or an artificial intelligence.  
For claim 21, the combination of McCartney does not disclose the system of claim 1, system of claim 1, the system is configured to dynamically and adaptively determine the reward and/or the disincentive by using one or more of machine learning, a neural network, a quantum network, and/or an artificial intelligence.  
In the same field of endeavor, Aimone et al. disclose the system is configured to dynamically and adaptively determine the reward and/or the disincentive by using one or more of machine learning, a neural network, a quantum network, and/or an artificial intelligence.   (at least [0092].  Other features of the same or another non-limiting exemplary implementation may include: improving algorithms through machine learning applied to collected data either on-board the client device or on the server; saving EEG data along with application state to allow a machine learning algorithm to optimize the methods that transform the user's brainwaves into usable control signals.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Aimone et al. for purpose of optimizing the methods that transform the user's brainwaves into usable control signals.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Loeb et al. (U.S. 20160063532).
For claim 20, McCartney discloses the system of claim 1, wherein the system is configured to dynamically and adaptively: determine the reward for incentivizing behavior and/or context of the at least one entity, and facilitate redemption of the reward (at least [0110] and [0260].  The wearable computing device may track his progress and offer him incentives and rewards by brainwave-reading applications on the wearable computing device monitoring his mental state for positive and negative emotional signals.)  However, McCartney does not disclose to determine the disincentive for disincentivizing behavior and/or context of the at least one entity, and facilitate redemption of the disincentive. 
In the same field of endeavor, Loeb et al. disclose to determine the disincentive for disincentivizing behavior and/or context of the at least one entity, and facilitate redemption of the disincentive (at least [0073].  A system 700 that promotes healthy eating habits may be provided. The wellness promotion system may, like the proof-of-performance system described above, use images of paper purchase receipts, digital receipts or other means to verify purchases (i.e., food purchases) by system participants, and may award incentives and/or apply disincentives to the participants based on the verified food purchases to induce participants to engage in and maintain healthy eating habits, as reflected in the participants' purchasing habits.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Loeb et al. for purpose of promoting healthy eating habits.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Carey et al. (U.S. 20180165476).
For claim 24, McCartney does not disclose the system of claim 1, wherein the system is configured to use a proof blockchain system or other distributed ledger technology consensun mechanism for privacy protection and security.  
In the same field of endeavor, Carey et al. disclose the system is configured to use a proof blockchain system or other distributed ledger technology consensun mechanism for privacy protection and security (at least [0003]-[0005].  The transactions are packaged into a new block, and the new block is voted on by the validator nodes associated with the blockchain to determine whether to add the new block to the blockchain. If a consensus to add the new block is reached, e.g., a threshold number of “for” votes, the new block may be appended to the blockchain. Each new block that is appended to the blockchain also includes a hash of the previous block. Accordingly, as each new block is added, the security and integrity of the entire blockchain is further enhanced. It is important to note that once data is written to the blockchain, for example, once a block including a set of transactions has been appended to the blockchain, that data can no longer be altered or modified. In a typical blockchain, the anonymity of the users is protected through the use of pseudonyms and the transaction data itself is protected through the use of cryptography, e.g., via the use of hash codes.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Carey et al. for purpose of preventing tampering or revision.
For claim 25, McCartney does not disclose the system of claim 1, wherein the system is configured to use a blockchain system or other distributed ledger technology for data anonymization.  
In the same field of endeavor, Carey et al. disclose the system is configured to use a blockchain system or other distributed ledger technology for data anonymization (at least [0003]-[0005].  The transactions are packaged into a new block, and the new block is voted on by the validator nodes associated with the blockchain to determine whether to add the new block to the blockchain. If a consensus to add the new block is reached, e.g., a threshold number of “for” votes, the new block may be appended to the blockchain. Each new block that is appended to the blockchain also includes a hash of the previous block. Accordingly, as each new block is added, the security and integrity of the entire blockchain is further enhanced. It is important to note that once data is written to the blockchain, for example, once a block including a set of transactions has been appended to the blockchain, that data can no longer be altered or modified. In a typical blockchain, the anonymity of the users is protected through the use of pseudonyms and the transaction data itself is protected through the use of cryptography, e.g., via the use of hash codes.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Carey et al. for purpose of preventing tampering or revision.
For claim 26, McCartney does not disclose the system of claim 1, wherein the system is configured to use one or more blockchain components including at least one of a distributed network, a wallet, and/or a user profile.  
In the same field of endeavor, Carey et al. disclose the system is configured to use one or more blockchain components including at least one of a distributed network, a wallet, and/or a user profile.   (at least [0003]-[0005].  The transaction may be submitted for addition to the blockchain by a user of the blockchain, for example, a wallet application or other application program interface (API). Once submitted, the proposed transaction is added to a pool of available transactions for addition to the blockchain.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Carey et al. for purpose of preventing tampering or revision.
Claims 27-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (U.S. 20160078781) in view of Bramgerger et al. (U.S. 20190122258).
For claim 27, McCartney does not disclose the system of claim 1, wherein the system is configured to use artificial intelligence to observe and examine a blockchain trail to make predictions identifying behaviors and/or behavior patterns.  
In the same field of endeavor, Bramgerger et al. disclose wherein the system is configured to use artificial intelligence to observe and examine a blockchain trail to make predictions identifying behaviors and/or behavior patterns (at least [0054].   A fraud-detection artificial intelligence system (“Discovery System”) interfacing with an Ethereum-based distributed peer-to-peer advertising network. The Discovery System analyzes records on the blockchain to identify bad actors and malicious behavior.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Bramgerger et al. for purpose of identifying bad actors and malicious behavior.
For claim 28, McCartney does not disclose the system of claim 1, wherein the system is configured to: determine a blockchain verifiable and/or cybercurrency based reward for incentivizing behavior and/or context of the at least one entity; and facilitate redemption of the blockchain verifiable and/or cybercurrency based reward.  
In the same field of endeavor, Bramgerger et al. disclose the system is configured to: determine a blockchain verifiable and/or cybercurrency based reward for incentivizing behavior and/or context of the at least one entity; and facilitate redemption of the blockchain verifiable and/or cybercurrency based reward (at least Col. 2, lines 48 to Col. 3, line 4. The blockchain typically has two primary types of records. The first type is the transaction type, which consists of the actual data stored in the blockchain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain. Transactions are created by participants using the blockchain in its normal course of business, for example, when someone sends cryptocurrency to another person), and blocks are created by users known as “miners” who use specialized software/equipment to create blocks. Users of the blockchain create transactions that are passed around to various nodes of the blockchain. A “valid” transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the blockchain. For example, in the case of cryptocurrencies, a valid transaction is one that is digitally signed, spent from a valid digital wallet and, in some cases, that meets other criteria. In some blockchain systems, miners are incentivized to create blocks by a rewards structure that offers a pre-defined per-block reward and/or fees offered within the transactions validated themselves. Thus, when a miner successfully validates a transaction on the blockchain, the miner may receive rewards and/or fees as an incentive to continue creating new blocks.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Bramgerger et al. for purpose of identifying, certifying, tracking, protecting, and valuing virtual goods.
For claim 30, McCartney does not disclose the system of claim 1, the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity and to retroactively determine and facilitate one or more rewards based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology.  
In the same field of endeavor, Bramgerger et al. disclose the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity and to retroactively determine and facilitate one or more rewards based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology (at least Col. 2, lines 48 to Col. 3, line 4. The blockchain typically has two primary types of records. The first type is the transaction type, which consists of the actual data stored in the blockchain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain. Transactions are created by participants using the blockchain in its normal course of business, for example, when someone sends cryptocurrency to another person), and blocks are created by users known as “miners” who use specialized software/equipment to create blocks. Users of the blockchain create transactions that are passed around to various nodes of the blockchain. A “valid” transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the blockchain. For example, in the case of cryptocurrencies, a valid transaction is one that is digitally signed, spent from a valid digital wallet and, in some cases, that meets other criteria. In some blockchain systems, miners are incentivized to create blocks by a rewards structure that offers a pre-defined per-block reward and/or fees offered within the transactions validated themselves. Thus, when a miner successfully validates a transaction on the blockchain, the miner may receive rewards and/or fees as an incentive to continue creating new blocks.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Bramgerger et al. for purpose of identifying, certifying, tracking, protecting, and valuing virtual goods.
For claim 31, McCartney does not disclose the system of claim 1, the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity; and the system is configured to provide data to and/or obtain data from one or more other reward programs which data is based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology.  
In the same field of endeavor, Bramgerger et al. disclose the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity; and the system is configured to provide data to and/or obtain data from one or more other reward programs which data is based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology (at least Col. 2, lines 48 to Col. 3, line 4. The blockchain typically has two primary types of records. The first type is the transaction type, which consists of the actual data stored in the blockchain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain. Transactions are created by participants using the blockchain in its normal course of business, for example, when someone sends cryptocurrency to another person), and blocks are created by users known as “miners” who use specialized software/equipment to create blocks. Users of the blockchain create transactions that are passed around to various nodes of the blockchain. A “valid” transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the blockchain. For example, in the case of cryptocurrencies, a valid transaction is one that is digitally signed, spent from a valid digital wallet and, in some cases, that meets other criteria. In some blockchain systems, miners are incentivized to create blocks by a rewards structure that offers a pre-defined per-block reward and/or fees offered within the transactions validated themselves. Thus, when a miner successfully validates a transaction on the blockchain, the miner may receive rewards and/or fees as an incentive to continue creating new blocks.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Bramgerger et al. for purpose of identifying, certifying, tracking, protecting, and valuing virtual goods.
For claim 32, McCartney does not disclose the system of claim 1, the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity; the system is configured to obtain data from one or more other reward programs which data is based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology; and the system is configured to identify one or more triggers, actions, and/or patterns using the data obtained from the one or more other reward programs.  
In the same field of endeavor, Bramgerger et al. disclose the system is configured to utilize blockchain or other distributed ledger technology to capture transactions of the at least one entity; the system is configured to obtain data from one or more other reward programs which data is based on and/or associated with one or more of the transactions of the at least one entity captured by the blockchain or other distributed ledger technology; and the system is configured to identify one or more triggers, actions, and/or patterns using the data obtained from the one or more other reward programs (at least Col. 2, lines 48 to Col. 3, line 4. The blockchain typically has two primary types of records. The first type is the transaction type, which consists of the actual data stored in the blockchain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain. Transactions are created by participants using the blockchain in its normal course of business, for example, when someone sends cryptocurrency to another person), and blocks are created by users known as “miners” who use specialized software/equipment to create blocks. Users of the blockchain create transactions that are passed around to various nodes of the blockchain. A “valid” transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the blockchain. For example, in the case of cryptocurrencies, a valid transaction is one that is digitally signed, spent from a valid digital wallet and, in some cases, that meets other criteria. In some blockchain systems, miners are incentivized to create blocks by a rewards structure that offers a pre-defined per-block reward and/or fees offered within the transactions validated themselves. Thus, when a miner successfully validates a transaction on the blockchain, the miner may receive rewards and/or fees as an incentive to continue creating new blocks.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of McCartney as taught by Bramgerger et al. for purpose of identifying, certifying, tracking, protecting, and valuing virtual goods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/29/2022